Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 1 of 11 PageID 452




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 SHANE CARL MOBERG,

                         Plaintiff,

 v.                                                                  Case No: 6:19-cv-891-Orl-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                         Defendant.


                              MEMORANDUM OF DECISION 1
         Shane Carl Moberg (“Claimant”) appeals the final decision of the Commissioner of Social

 Security (“the Commissioner”) denying his application for disability benefits.               Doc. No. 1.

 Claimant raises one argument challenging the Commissioner’s final decision, and, based on that

 argument, requests that the matter be reversed and remanded for further administrative proceedings.

 Doc. No. 18, at 12, 27. The Commissioner asserts that the decision of the Administrative Law

 Judge (“ALJ”) is supported by substantial evidence and should be affirmed. Id. at 27. For the

 reasons stated herein, the Commissioner’s final decision is AFFIRMED.

 I.      PROCEDURAL HISTORY.

         On October 17, 2017, Claimant filed an application for disability insurance benefits, alleging

 a disability onset date of June 1, 2015. R. 10, 165–69. Claimant’s application was denied initially

 and on reconsideration, and he requested a hearing before an ALJ. R. 104, 111, 118. On October




         1
          The parties have consented to the exercise of jurisdiction by a United States Magistrate Judge. See
 Doc. Nos. 11, 14–15.
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 2 of 11 PageID 453




 10, 2018, a hearing was held before the ALJ, at which Claimant was represented by an attorney. R.

 52–75. Claimant and a vocational expert (“VE”) testified at the hearing. Id.

         After the hearing, the ALJ issued an unfavorable decision finding that Claimant was not

 disabled. R. 10–22. Claimant sought review of the ALJ’s decision by the Appeals Council. R.

 162–64.     On March 14, 2019, the Appeals Council denied the request for review.                      R. 1–6.

 Claimant now seeks review of the final decision of the Commissioner by this Court. Doc. No. 1.

 II.     THE ALJ’S DECISION. 2

         After careful consideration of the entire record, the ALJ performed the five-step evaluation

 process as set forth in 20 C.F.R. § 404.1520(a). R. 10–22. 3 The ALJ found that Claimant met the

 insured status requirements of the Social Security Act through December 31, 2020. R. 12. The

 ALJ concluded that Claimant had not engaged in substantial gainful activity from since June 1,

 2015, the alleged onset date. Id. The ALJ found that Claimant suffered from the following severe

 impairments: fibromyalgia; major depressive disorder, moderate; generalized anxiety disorder;

 and body dysmorphic disorder. Id. The ALJ concluded that Claimant did not have an impairment

 or combination of impairments that met or equaled a listed impairment in 20 C.F.R. Part 404,

 Subpart P, Appendix 1. R. 13–15.




         2
            Upon a review of the record, I find that counsel for the parties have adequately stated the pertinent
 facts of record in the Joint Memorandum. Doc. No. 18. Accordingly, I adopt those facts included in the
 body of the Joint Memorandum by reference without restating them in entirety herein.
         3
           An individual claiming Social Security disability benefits must prove that he or she is disabled.
 Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th
 Cir. 1999)). The five steps in a disability determination include: (1) whether the claimant is performing
 substantial, gainful activity; (2) whether the claimant’s impairments are severe; (3) whether the severe
 impairments meet or equal an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) whether
 the claimant can return to his or her past relevant work; and (5) based on the claimant’s age, education, and
 work experience, whether he or she could perform other work that exists in the national economy. See
 generally Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520).




                                                      -2-
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 3 of 11 PageID 454




          Based on a review of the record, the ALJ found that Claimant had the following residual

 functional capacity (“RFC”):

          [T]he claimant has the residual functional capacity to lift and/or carry 50 pounds
          occasionally and 25 pounds frequently, stand and/or walk 6 hours total in an 8-hour
          workday, sit 6 hours total in an 8-hour workday, frequently climb ramps, stairs,
          ladders, ropes, and scaffolds, stoop, kneel, crouch, and crawl. He is able to
          understand, remember, and carry out simple and detailed tasks and instructions and
          some complex instructions and is able to adapt to gradual or infrequent changes in
          the work setting.

 R. 15.

          After considering the record evidence, Claimant’s RFC, and the testimony of the VE, the

 ALJ found that Claimant was capable of performing past relevant work as a salesperson, flooring,

 which the ALJ found did not require work-related activities precluded by Claimant’s RFC. R. 21.

 Accordingly, the ALJ concluded that Claimant was not disabled from the alleged disability onset

 date through the date of the decision. R. 22.

 III.     STANDARD OF REVIEW.

          Because Claimant has exhausted his administrative remedies, the Court has jurisdiction to

 review the decision of the Commissioner pursuant to 42 U.S.C. § 405(g), as adopted by reference

 in 42 U.S.C. § 1383(c)(3). The scope of the Court’s review is limited to determining whether the

 Commissioner applied the correct legal standards and whether the Commissioner’s findings of fact

 are supported by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th

 Cir. 2011). The Commissioner’s findings of fact are conclusive if they are supported by substantial

 evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence

 as a reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125

 F.3d 1436, 1440 (11th Cir. 1997).

          The Court must view the evidence as a whole, taking into account evidence favorable as well




                                                  -3-
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 4 of 11 PageID 455




 as unfavorable to the Commissioner’s decision, when determining whether the decision is supported

 by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). The Court may

 not reweigh evidence or substitute its judgment for that of the Commissioner, and, even if the

 evidence preponderates against the Commissioner’s decision, the reviewing court must affirm if the

 decision is supported by substantial evidence. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

 Cir. 1983).

 IV.    ANALYSIS.

        In the Joint Memorandum, which I have reviewed, Claimant raises one assignment of error:

 the ALJ failed to properly weigh the medical opinions of record when determining Claimant’s RFC.

 Doc. No. 18, at 12. Accordingly, this is the only issue that I address.

        Claimant filed his application for disability insurance benefits on October 17, 2017. R. 10,

 78, 165.      Effective March 27, 2017, the Social Security Administration implemented new

 regulations related to the evaluation of medical opinions, which provide, in pertinent part, as

 follows:

        (a) How we consider medical opinions and prior administrative medical findings.
        We will not defer or give any specific evidentiary weight, including controlling
        weight, to any medical opinion(s) or prior administrative medical finding(s),
        including those from your medical sources. When a medical source provides one or
        more medical opinions or prior administrative medical findings, we will consider
        those medical opinions or prior administrative medical findings from that medical
        source together using the factors listed in paragraphs (c)(1) through (c)(5) of this
        section, as appropriate. The most important factors we consider when we evaluate
        the persuasiveness of medical opinions and prior administrative medical findings are
        supportability (paragraph (c)(1) of this section) and consistency (paragraph (c)(2) of
        this section). We will articulate how we considered the medical opinions and prior
        administrative medical findings in your claim according to paragraph (b) of this
        section.

 20 C.F.R. § 404.1520c(a). Subparagraph (c) provides that the factors to be considered include: (1)

 supportability; (2) consistency; (3) relationship with the claimant (which includes consideration of




                                                 -4-
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 5 of 11 PageID 456




 the length of treatment relationship; frequency of examination; purpose of treatment relationship;

 extent of treatment relationship; and examining relationship); (4) specialization; and (5) other

 factors that tend to support or contradict a medical opinion or prior administrative medical finding.

 Id. § 404.1520c(c).

        Pursuant to the new regulations, the Commissioner is not required to articulate how he

 “considered each medical opinion or prior administrative medical finding from one medical source

 individually.” 20 C.F.R. § 404.1520c(b)(1). Courts have found that “[o]ther than articulating his

 consideration of the supportability and consistency factors, the Commissioner is not required to

 discuss or explain how he considered any other factor in determining persuasiveness.” Freyhagen

 v. Comm’r of Soc. Sec. Admin., No. 3:18-cv-1108-J-MCR, 2019 WL 4686800, at *2 (M.D. Fla.

 Sept. 26, 2019) (citing Mudge v. Saul, No. 4:18CV693CDP, 2019 WL 3412616, *4 (E.D. Mo. July

 29, 2019)). See also Knecht v. Comm’r of Soc. Sec., No. 3:19-CV-000759, 2020 WL 4530725, at

 *7 (M.D. Pa. Aug. 6, 2020) (“Supportability and consistency are the most important factors in

 determining the persuasiveness of a medical source’s medical opinion.” (citing 20 C.F.R. §

 404.1520c(b)(2)); Stem v. Comm’r of Soc. Sec., No. CV 2:19-725, 2020 WL 4548056, at *2 n.1

 (W.D. Pa. Aug. 6, 2020) (citations omitted) (“Consistency and supportability are the only factors

 ALJs must address in their written opinions.”).

        Here, Claimant argues that the ALJ erred in her analysis regarding the opinions of

 psychological consultative examiner, W. Eyring, Psy.D., as well as Claimant’s treating psychiatrist,

 Parwati Maddali, M.D. Doc. No. 18, at 12–19.

        In the decision, the ALJ discussed the medical records of both Dr. Eyring and Dr. Maddali

 and their associated medical opinions. Dr. Eyring, a licensed psychologist, completed a disability




                                                   -5-
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 6 of 11 PageID 457




 evaluation of Claimant at the request of the Office of Disability Determinations. See R. 283–85

 (Exhibit 2F). In the decision, the ALJ noted as follows regarding Dr. Eyring’s opinions:

          W. Eyring, Psy.D. indicated that the claimant had an intact ability to understand and
          remember simple instructions with mild limitation in the ability to attend and follow
          through on complex tasks, mild impairment in judgment, mild impairment in
          interacting with others, and mild to moderate impairment in responding to day-today
          stress. This opinion appeared generally consistent with the contemporaneous exam
          findings, which were grossly unremarkable. Specifically, Dr. Eyring observed
          intact reasoning skills, good social judgment, average intellectual functioning,
          capacity to name current and former presidents, and the ability to name objects (Ex.
          2F, 3). The claimant appeared “somewhat confused” about the location of the
          interview and described a range of symptoms but Dr. Eyring did not report clinical
          evidence of concentration, persistence, pace, memory, or comprehension deficits.
          Although Dr. Eyring did not tender a corresponding explanation linking the
          functional assessment to specific signs, the broad assessments align with the record
          as a whole, specifically, the claimant’s conservative treatment through Dr. Maddali.
          While Dr. Eyring did not have the opportunity to evaluate the claimant
          longitudinally, the stable mental status exam findings detailed above did not provide
          a basis from which to depart from Dr. Eyring’s broad functional assessments. As
          such, the undersigned finds Dr. Eyring’s opinion highly persuasive.

 R. 20.

          Dr. Maddali is Claimant’s treating psychiatrist. E.g., R. 296–306. On August 27, 2018,

 Dr. Maddali completed a “Medical Opinion Re: Ability to Do Work-Related Activities (Mental)”

 form. R. 341–43. On that form, Dr. Maddali opined, among other things, that “excessive fatigue

 combined with depression prevents [Claimant] from focusing or sustaining tasks,” affecting

 Claimant’s ability to engage in unskilled work.         R. 341.    Dr. Maddali also indicated that

 Claimant’s “inability to focus, stay alert and comprehend instructions” affected his ability to do

 semiskilled or skilled work. R. 342. Dr. Maddali further opined that Claimant had significant

 sensitivity to criticism and an inability to maintain a schedule. Id. Finally, Dr. Maddali wrote that

 Claimant would have difficulty working at a regular job on a sustained basis because Dr. Maddali

 had known Claimant for twelve years; Dr. Maddali has observed Claimant make several attempts

 to seek and maintain work; and Claimant had two suicide attempts. Id. Dr. Maddali concluded



                                                  -6-
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 7 of 11 PageID 458




 that due to his impairments, Claimant would be absent from work more than four days per month.

 Id.

          The ALJ found Dr. Maddali’s opinions “minimally persuasive” as follows:

          The undersigned finds Dr. Maddali’s opinion minimally persuasive (Ex. 11F). Dr.
          Maddali did not tender a supporting explanation linking the opined limitations to
          objective signs. Dr. Maddali did not provide an explanation to support a
          determination that the claimant would be absent more than four days per month.
          The explanations Dr. Maddali provided regarding mental functions required for work
          lack[] supportability and consistency with contemporaneous records and the record
          as a whole. For example, Dr. Maddali noted that excessive fatigue and depression
          prevents the claimant from focusing on or sustaining tasks but this treating source’s
          exam notes consistently indicate that the claimant appeared attentive during all exam
          after the alleged onset date (Exs. 4F, 2-3, 4-5, 6-7, 8-9, 11-12; 6F, 2-3; 12F, 11, 12-
          13; 13F, 1-2, 3-4). Dr. Maddali reported that the claimant has pronounced
          limitations with comprehending instructions but the previously cited exams indicate
          that the claimant has intact cognitive functioning. Moreover, the generalized
          debility Dr. Maddali conveyed is not consistent with the conservative long-term
          treatment. Given these supportability and consistency factors, the undersigned finds
          Dr. Maddali’s opinion minimally persuasive.

 R. 21.

          Claimant argues that the ALJ mischaracterized the record by stating that Dr. Eyring’s

 opinions were consistent with contemporaneous examination findings because, according to

 Claimant, Dr. Maddali “consistently documented [Claimant’s] symptoms of depression and

 anxiety.” Doc. No. 10, at 12. Claimant also argues that the ALJ erred in stating Dr. Maddali’s

 treatment of Claimant was “conservative” without explanation. Id. at 14. Further, Claimant

 contends that the ALJ mischaracterized Dr. Maddali’s exam findings as “stable” because the record

 reflects that Dr. Maddali adjusted Claimant’s medications and Claimant never improved. Id.

 Claimant also appears to suggest that the ALJ erred in finding that Dr. Maddali “did not tender a

 supporting explanation linking the opined limitations to objective signs.” Id. at 15.

          On review, I find that the ALJ’s assessment of the medical opinions of Drs. Eyring and

 Maddali was both legally sufficient and supported by substantial evidence. First, as an initial



                                                   -7-
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 8 of 11 PageID 459




 matter, the ALJ’s consideration of Dr. Eyring and Dr. Maddali’s opinions comported with the

 requirements of the new Social Security Regulations because the ALJ articulated the evidence

 affecting the supportability and consistency of each medical opinion and determined whether such

 opinion was supported by the weight of the record evidence.

        Second, although Claimant appears to argue to the contrary, the ALJ’s finding that Dr.

 Eyring’s contemporaneous examination findings were “grossly unremarkable,” is supported by the

 record. In particular, as noted by the ALJ, Dr. Eyring observed intact reasoning skills, good social

 judgment, average intellectual functioning, capacity to name current and former presidents, and the

 ability to name objects. R. 20 (citing Exhibit 2F, at 3 (R. 284)). Although Claimant appeared

 “somewhat confused” about the location of the interview, the ALJ correctly noted that Dr. Eyring

 did not report clinical evidence of deficits in concentration, persistence, pace, memory, or

 comprehension. See id.; R. 284, 285 (Exhibit 2F). While Claimant points to Dr. Maddali’s

 examination findings in an attempt to undermine the ALJ’s conclusion, see Doc. No. 18, at 13, the

 ALJ did not cite Dr. Maddali’s records in support of those findings, instead citing to Dr. Eyring’s

 own contemporaneous records in support. See R. 20 (citing Exhibit 2F). Accordingly, Claimant

 has not established that the ALJ mischaracterized the record regarding her discussion of Dr. Eyring’s

 contemporaneous examination findings.

        Third, I find no error in the ALJ stating that Claimant’s treatment with Dr. Maddali was

 “conservative.” Specifically, Claimant saw Dr. Maddali once approximately every three months

 or more, only for 15 to 20-minute medication appointments. E.g., R. 296–306. The ALJ also

 noted that Dr. Maddali maintained Claimant on the same medication dosages of Wellbutrin,

 alprazolam, Ritalin, and Brintellix from April 2016 through May 2018. R. 18 (citing Exhibits 4F,

 13F (R. 302–03, 371–72)). This finding is supported by substantial evidence. See also R. 311,




                                                 -8-
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 9 of 11 PageID 460




 313, 344, 346, 348. And, as the ALJ found, Dr. Maddali’s treatment notes do not reflect that he

 referred Claimant to supplemental counseling, admitted him for inpatient treatment, or

 recommended a community-based psychosocial rehabilitation program.             R. 18.    Claimant’s

 treatment with Dr. Maddali, therefore, can reasonably be considered conservative in nature. See,

 e.g., Horowitz v. Comm’r of Soc. Sec., 688 F. App’x 855, 861–62 & n.3 (11th Cir. 2017) (finding

 record that claimant underwent 15-minute medication appointments reflected conservative

 treatment, and that the ALJ could consider that while treating the claimant, the provider “did not

 recommend a more frequent or intense treatment plan than monthly medication management

 appointments”).

        Fourth, I likewise find no error in the ALJ characterizing Dr. Maddali’s examination findings

 as “stable.” Claimant does not address the ALJ’s notations that Dr. Maddali found that Claimant’s

 short-term memory, long-term memory, abstraction ability, and associations were intact across all

 exams from July 2015 through August 2018. R. 17 (citing Exhibits 4F, 6F, 12F, 13F). These

 findings are supported by the record. See R. 296, 298, 300, 302, 305, 311, 354, 355, 369, 371.

 The ALJ also correctly noted that Dr. Maddali consistently described Claimant’s cognitive

 functioning as “normal,” and that Claimant had the intact ability to perform arithmetic calculations,

 demonstrating his ability to apply information. See id. Dr. Maddali likewise only documented

 Claimant’s complaints of difficulty with motivation infrequently. See id. And, the ALJ found that

 although Dr. Maddali characterized Claimant as appearing depressed and glum, Dr. Maddali also

 found that Claimant maintained fair insight and judgment across all exams from July 2015 through

 August 2018. R. 18. These findings are supported by the records cited by the ALJ in support.




                                                 -9-
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 10 of 11 PageID 461




  See R. 296, 298, 300, 302, 305, 311, 354, 355, 369, 371. In sum, the records cited by the ALJ

  support the ALJ’s characterization of Dr. Maddali’s examination findings as stable. 4

          Finally, to the extent that Claimant suggests that the ALJ was required to give more weight

  to Dr. Maddali’s opinion as a treating source, that requirement no longer appears in the current

  regulations.   See 20 C.F.R. § 404.1520c(a) (the agency “will not defer or give any specific

  evidentiary weight, including controlling weight, to any medical opinion(s) or prior administrative

  medical finding(s), including those from [the claimant’s own] medical sources.”). Therefore, the

  ALJ was not required to defer to the opinions of Dr. Maddali over those of Dr. Eyring, and

  Claimant’s suggestions to the contrary are unavailing. 5

          Accordingly, I find Claimant’s sole assignment of error unpersuasive.

  V.      CONCLUSION.

          Based on the foregoing, it is ORDERED that:

          1.      The final decision of the Commissioner is AFFIRMED.

          2.      The Clerk of Court is DIRECTED to enter judgment in favor of the Commissioner

                  and CLOSE the case.


          4
             Claimant points to evidence in the record which he claims supports a contrary conclusion than that
  reached by the ALJ (i.e., that his medication was adjusted five times, that he reported significant fatigue and
  difficulty with motivation, that he had a glum and flat affect, was tense and anxious, and although attentive
  and communicative, his thought content was depressed). Doc. No. 18, at 14 (citing R. 313, 346, 348, 355,
  369, 371). What Claimant is in essence asking the Court to do is to reweigh the evidence. However, the
  Court may not reweigh the evidence or substitute its judgment for that of the Commissioner because, even if
  the evidence preponderates against the Commissioner’s decision, the reviewing court must affirm the
  decision if it is supported by substantial evidence. See Bloodsworth, 703 F.2d at 1239.
          5
             I note that Claimant also seems to suggest in the Joint Memorandum that the ALJ erred in finding
  that Dr. Maddali “did not tender a supporting explanation linking the opined limitations to objective signs.”
  Doc. No. 18, at 15. Even assuming this would constitute error, which I do not so find, I would find any error
  harmless on the facts of this case. The ALJ stated several other good cause reasons for discounting Dr.
  Maddali’s opinions, each of which are supported by substantial evidence. Cf. D’Andrea v. Comm’r of Soc.
  Sec. Admin., 389 F. App’x 944, 948 (11th Cir. 2010) (finding no reversible error in consideration of opinion
  of treating physician where “ALJ articulated at least one specific reason for disregarding the opinion and the
  record support[ed] it.”).


                                                      - 10 -
Case 6:19-cv-00891-LRH Document 19 Filed 08/24/20 Page 11 of 11 PageID 462




         DONE and ORDERED in Orlando, Florida on August 24, 2020.




  Copies furnished to:

  Counsel of Record




                                          - 11 -
